UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7234


NORIS EUGENE HUDSON,

                Plaintiff - Appellant,

          v.

FNU EVANS, Nurse; FNU COFFEY, Nurse; FNU NICHOLS, Screening
Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:10-cv-00100-GCM)


Submitted:   February 24, 2011            Decided:   March 2, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noris Eugene Hudson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Noris Eugene Hudson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Hudson v. FNU Evans, No. 5:10-cv-00100-GCM (W.D.N.C.

Aug. 9, 2010).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2